                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL KELLETT,                              :
     Plaintiff,                            :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
NANCY A. BERRYHILL,                        :       No. 18-4757
Acting Commissioner of the Social Security :
Administration,                            :
       Defendant.                          :

                                           ORDER

       AND NOW, on June 3, 2019, upon consideration of Plaintiff Paul Kellett’s Brief in

Support of his Request for Review (doc. 11) and the Commissioner’s Response (doc. 12), it is

ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for assignment to a new ALJ for a de

       novo hearing; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                    /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
